DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-20 objected to because of the following informalities:  Claims 14-20 do not comply with 37 CFR 1.75(f), which requires that if there are several claims, they shall be numbered consecutively in Arabic numerals.  Note in particular that there are no claims 12-13, and that there are two claim 16s.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Buterbaugh et al. (US 20080249666 A1), hereinafter "Buterbaugh".

Regarding Claim 1, Buterbaugh teaches a computing system, comprising: 
computer module bays (Buterbaugh [0039] The master service processor (180) in the example of FIG. 2 may detect the presence of a component in a system slot, for example, by detecting a hot swap of the component into the system slot (163, 165); also see Figs. 1-3, specifically Fig. 2 163 and 165; also see specification as filed [0041], “In some examples, the signal connectors 202 may be hot-plug signal connectors, enabling the computer modules 400 to be hot-plug installed in and/or hot-plug removed from the bays 410. In some examples, the signal connector 202 and power connector 201 are parts of the same larger connector”); 
a power subsystem configured to supply power to computer modules installed in the computer module bays and to implement overcurrent protection (OCP) based on an OCP threshold parameter (Buterbaugh [0022] The power supply (132) in this example is configured to reduce the risk of interruption of its supply of power to components of the system by inclusion of two power supply modules (186, 192), each of which is provided with the same overcurrent trip point (184). During normal powered operation of the system, one of the two power supply modules is assigned to provide power to components of the system. also see Fig. 2 186 and 192); 
a system controller comprising dynamic OCP adjustment logic (Buterbaugh [0023] The master service processor (180) is connected to the service processors (182, 188) in the power supply modules (186, 192) by bus (196), and the master service processor (180) is connected to the service processor (158) in component (162) by bus (185). Also see [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178) and set an overcurrent trip point that is configured to, during normal operation of the computing system, repeatedly: 
determine a power requirement of the computing system based on a current configuration of the computing system (Buterbaugh [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178); also see Fig. 3 306, 308, and 309); 
determine a new OCP threshold based on the power requirement (Buterbaugh [0030] set an overcurrent trip point (182, 188) as a response to detecting the change in configuration. Also see Fig. 3 304); and 
instruct the power subsystem to change a value of the OCP threshold parameter to a new value based on the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is described in more detail below with reference to FIG. 6.; Also see Fig. 3 184).

Regarding Claim 2, Buterbaugh further teaches determine individual power requirements for the computer modules, respectively, based on the respective configurations of the computer modules (Buterbaugh [0047] The method of FIG. 3 also includes summing (302) by a master service processor (180), during powered operation of the system (102), the present power requirements (306, 308) of components (162, 178) presently installed in the system. Fig. 3 302); and 
sum the individual power allocations to obtain the power requirement of the computing system (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service .

Regarding Claim 3, Buterbaugh further teaches identify computer components that are installed in a given computer module of the computer modules (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168); and 
determine the individual power requirement for the given computer module based on the identities of the computer components installed therein (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168). Also see Fig. 3 310).

Regarding Claim 4, Buterbaugh further teaches wherein the individual power requirement for the given computer module is an estimate of a maximum power demand of the given computer module in view of its currently installed computer components (Buterbaugh [0038] In the example of FIG. 2, the service processor (158) on component (162) may sum into a power requirement (306) for the component (162), power requirements of devices (150, 152) in the component (162).).

Regarding Claim 5, Buterbaugh further teaches wherein the individual power requirement for the given computer module is an estimate of a future power demand that the given computer module will present based at least in part on a predicted workload of the given computer module in view of its currently installed computer components (Buterbaugh [0051] The method of FIG. 5 is similar to the .

Regarding Claim 6, Buterbaugh further teaches set the new OCP threshold to equal the power requirement of the computing system plus a specified amount (Buterbaugh [0044] In a system with multiple power supply modules that uses only one power supply module at a time to provide all power to the system and reserves the other power supply modules as backups, calculate the overcurrent protection point as 110% of the sum of the present power requirements of components presently installed in the system, and provide that value of overcurrent trip point to the power supply modules.).

Regarding Claim 7, Buterbaugh further teaches set the new OCP threshold to be equal to the power requirement of the computing system multiplied by a specified proportionality constant (Buterbaugh [0044] In a system with multiple power supply modules that uses only one power supply .

Regarding Claim 9, Buterbaugh further teaches wherein the dynamic OCP adjustment logic is to determine the new OCP threshold periodically at specified time intervals (Buterbaugh [0045] It is entirely within the scope of the present invention for a system to dynamically configure overcurrent protection in a power supply without detecting changes in configuration of components. A system could, for example, periodically poll all the component slots in the system for power requirements.).

Regarding Claim 10, Buterbaugh further teaches wherein the dynamic OCP adjustment logic is to determine the new OCP threshold episodically responsive to a configuration of the computing system changing (Buterbaugh [0045] For further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for dynamically configuring overcurrent protection in a power supply (132) for components (162, 178) of an electrically powered system (102) according to embodiments of the present invention that includes detecting (300) by a master service processor (180) a change in a configuration of the components of the electrically powered system. See Fig. 3 300).

Regarding Claim 11, Buterbaugh further teaches determine the new OCP threshold whenever one of the computer modules is uninstalled; 
determine the new OCP threshold whenever a configuration of one of the computer modules is changed by the addition or removal of a computer component; and 
determine the new OCP threshold whenever a new computer module is installed in one of the computer module bays (Buterbaugh [0045] For further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for dynamically configuring overcurrent protection in a power supply (132) for components (162, 178) of an electrically powered system (102) according to embodiments of the present invention that includes detecting (300) by a master service processor (180) a change in a configuration of the components of the electrically powered system. See Fig. 3 300).

Regarding Claim 14, Buterbaugh teaches a method (Buterbaugh Figs. 3-5) of controlling a computing system that has computer module bays (Buterbaugh [0039] The master service processor (180) in the example of FIG. 2 may detect the presence of a component in a system slot, for example, by detecting a hot swap of the component into the system slot (163, 165); also see Figs. 1-3, specifically Fig. 2 163 and 165; also see specification as filed [0041], “In some examples, the signal connectors 202 may be hot-plug signal connectors, enabling the computer modules 400 to be hot-plug installed in and/or hot-plug removed from the bays 410. In some examples, the signal connector 202 and power connector 201 are parts of the same larger connector”) and a power subsystem that is to supply power to computer modules installed in the computer module bays, the power subsystem to implement overcurrent protection (OCP) based on an OCP threshold parameter (Buterbaugh [0022] The power supply (132) in this example is configured to reduce the risk of interruption of its supply of power to components of the system by inclusion of two power supply modules (186, 192), each of which is provided with the same overcurrent trip point (184). During normal powered operation of the system, one of the two power supply modules is assigned to provide power to components of the system. also see Fig. 2 186 and 192), the method comprising: 
during normal operation of the computing system, repeatedly: 
determining a power requirement of the computing system based on a current configuration of the computing system (Buterbaugh [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178); also see Fig. 3 306, 308, and 309); 
determining a new OCP threshold based on the power requirement (Buterbaugh [0030] set an overcurrent trip point (182, 188) as a response to detecting the change in configuration. Also see Fig. 3 304); and 
instructing the power subsystem to change a value of the OCP threshold parameter to a new value based on the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is described in more detail below with reference to FIG. 6.; Also see Fig. 3 184).

Regarding Claim 15, Buterbaugh teaches determining individual power requirements for the computer modules, respectively, based on the respective configurations of the computer modules (Buterbaugh [0047] The method of FIG. 3 also includes summing (302) by a master service processor (180), during powered operation of the system (102), the present power requirements (306, 308) of components (162, 178) presently installed in the system. Fig. 3 302); and 
summing the individual power allocations to obtain the power requirement of the computing system Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Also see Fig. 3 309).

Regarding Claim 16a, Buterbaugh teaches identifying computer components that are installed in a given computer module of the computer modules (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168); and 
determining the individual power requirement for the given computer module based on the identities of the computer components installed therein (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168). Also see Fig. 3 310).

Regarding Claim 16b, Buterbaugh further teaches causing the power subsystem to change the value of the OCP threshold parameter to the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is described in more detail below with reference to FIG. 6.; Also see Fig. 3 184).

Regarding Claim 17, Buterbaugh teaches a non-transitory machine readable medium storing instructions (Bolan [0041] the invention can take the form of a computer program product accessible from a computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate or  that are executable by a processor of a computing system that has multiple computer module bays (Buterbaugh [0039] The master service processor (180) in the example of FIG. 2 may detect the presence of a component in a system slot, for example, by detecting a hot swap of the component into the system slot (163, 165); also see Figs. 1-3, specifically Fig. 2 163 and 165; also see specification as filed [0041], “In some examples, the signal connectors 202 may be hot-plug signal connectors, enabling the computer modules 400 to be hot-plug installed in and/or hot-plug removed from the bays 410. In some examples, the signal connector 202 and power connector 201 are parts of the same larger connector”) and a power subsystem that is to supply power to computer modules installed in the computer module bays, the power subsystem implementing overcurrent protection (OCP) based on an OCP threshold parameter (Buterbaugh [0022] The power supply (132) in this example is configured to reduce the risk of interruption of its supply of power to components of the system by inclusion of two power supply modules (186, 192), each of which is provided with the same overcurrent trip point (184). During normal powered operation of the system, one of the two power supply modules is assigned to provide power to components of the system. also see Fig. 2 186 and 192), the instructions causing the processor Buterbaugh [0023] The master service processor (180) is connected to the service processors (182, 188) in the power supply modules (186, 192) by bus (196), and the master service processor (180) is connected to the service processor (158) in component (162) by bus (185). Also see [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178) and set an overcurrent trip point (182, 188) as a response to detecting the change in configuration.) to: 
during normal operation of the computing system, repeatedly: 
determine a power requirement of the computing system based on a current configuration of the computing system (Buterbaugh [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178); also see Fig. 3 306, 308, and 309); 
determine a new OCP threshold based on the power requirement (Buterbaugh [0030] set an overcurrent trip point (182, 188) as a response to detecting the change in configuration. Also see Fig. 3 304); and 
instruct the power subsystem to change a value of the OCP threshold parameter to a new value based on the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is described in more detail below with reference to FIG. 6.; Also see Fig. 3 184).

Regarding Claim 18, Buterbaugh further teaches determine individual power requirements for the computer modules, respectively, based on the respective configurations of the computer modules (Buterbaugh [0047] The method of FIG. 3 also includes summing (302) by a master service processor (180), during powered operation of the system (102), the present power requirements (306, 308) of components (162, 178) presently installed in the system. Fig. 3 302); and 
sum the individual power allocations to obtain the power requirement of the computing system (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Also see Fig. 3 309).

Regarding Claim 19, Buterbaugh further teaches identify computer components that are installed in a given computer module of the computer modules (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168); and 
determine the individual power requirement for the given computer module based on the identities of the computer components installed therein (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168). Also see Fig. 3 310).

Regarding Claim 20, Buterbaugh further teaches determine the new OCP threshold whenever one of the computer modules is uninstalled; 
determine the new OCP threshold whenever a configuration of one of the computer modules is changed by the addition or removal of a computer component; and 
determine the new OCP threshold whenever a new computer module is installed in one of the computer module bays (Buterbaugh [0045] For further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for dynamically configuring overcurrent protection in a power supply (132) for components (162, 178) of an electrically powered system (102) according to embodiments of the present invention that includes detecting (300) by a master service processor (180) a change in a configuration of the components of the electrically powered system. See Fig. 3 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buterbaugh (as stated above) in view of Eich ("Understanding overcurrent protection", Environmental Systems Design, Chicago, August 17, 2017).

Regarding Claim 8, Buterbaugh is not relied upon to teach prevent the new OCP threshold from being lower than a specified minimum value.
Eich teaches prevent the new OCP threshold from being lower than a specified minimum value (Eich p. 3, para. 4, The general requirement is to size the OCP for no less than 125% of the continuous load and 100% of the noncontinuous load.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Bolan in view of Eich to teach prevent the new OCP threshold from being lower than a specified minimum value, because standards are set in OCP to be higher than the continuous load to allow for occasional overload (Eich p. 1 para. 4 “Overload conditions are usually not as time-critical as short circuits and ground faults. Electrical equipment can usually withstand some level of load current over its rating for a length of time”; also see p. 8, last paragraph, “The NEC requires a more conservative selection (125%) in the case of continuous loads due to increased heat dissipated by the circuit conductors as compared with noncontinuous loads”.), but also to at minimum be higher than requirement of a noncontinuous load to ensure all loads receive their required power without causing a trip (Eich p. 3-4, Branch circuits example, note that OCP is set to operate between 100%-125% of the load to ensure that the load operates properly but is also protected if overloaded beyond 125%).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bolan et al. (US 20080222435 A1) discloses Power Management In A Power-Constrained Processing System.
Bose et al. (US 20190146568 A1) discloses Voltage Management Via On-Chip Sensors.
Zeng et al. (US 20210021118 A1) discloses Overcurrent Protection Method, Overcurrent Protection Circuit, and Display Device.
Nanov (US 20110211282 A1) discloses Self-Adjustable Overcurrent Protection Threshold Circuit, A Method For Generating A Compensated Threshold Signal And A Power Supply Employing The Circuit Or Method.
Carralero et al. (US 20160241058 A1) discloses a System and Method for Battery Management.
Wiley ("Conductor Sizing and Overcurrent Device Ratings", Evolving Technologies, January/February 2011, Perspectives on PV, 16 Jan 2011) discloses Conductor Sizing and Overcurrent Device Ratings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        03/14/2022

/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863